Title: From George Washington to John Jay, 15 March 1779
From: Washington, George
To: Jay, John


Sir
Middle brook Mar. 15 1779.
I have waited with anxious expectation, for some plan to be adopted by Congress which would have a general operation throughout the States for compleating their respective Battalions. No plan for this purpose has yet come to my knowledge, nor do I find that the several Governments are pursuing any measures to accomplish the end by particular arrangements of their own legislatures. I therefore hope Congress will excuse any appearance of importunity, in my troubling them again on the subject, as I earnestly wish to be enabled to realize some ideas on what may be expected towards the completion of our Batalions by the opening of the next campaign. They are already greatly reduced, and will be much more so by that time; owing to the expiration of the term of Service of the last years drafts—At the Posts in the highlands, Nixons Pattersons & Learneds Brigades alone, will suffer (by the first of April) a diminution of 847 Men, which must be replaced; illy as they can, & reluctantly as they will be spared from other Posts.
The Committee, with whom I had the honor to confer were of opinion, that the regimts now in Service should be continued & completed—this was confirmed by the resolve of Congress of the 23d of Jany last, which also directed some additional encouragements for recruiting the Army during the War. Aware that this expedient, though a very useful one, could not be altogether relied on, especially if the interference of State bounties, were still permitted; I furnished the Committee with my ideas of the mode which afforded the most certain prospect of success. I shall not trouble Congress with a repetition of these, as I doubt not they have been fully reported by the Committee.
Among the Troops of some States, recruiting in Camp on the new bounties has succeeded tolerably well—among others, where the expectations of state bounties have had more influence—very ill—upon the whole, the success has been far short of our wishes and will probably be so of our necessities. The measure of inlisting in the Country, in my opinion depends so much on the abolishing of State bounties, that without it, I am doubtful whether it will be worth the experiment. State bounties, have been a source of immense expence & many misfortunes. The sooner the practice can be abolished, and system introduced in our manner of recruiting & keeping up our batalions, as well as in the administration of the several departments of the Army, the sooner will our Security be established & placed out of the reach of contingencies. Temporary expedients to serve the purposes of the moment, occasion more difficulties & expence, than can easily be conceived.
The superior information, which Congress may have of the political state of affairs in Europe & of combining circumstances, may induce them to believe that, there will soon be a termination of the War; and therefore, that the expence of vigorous measures to re-inforce the Army may be avoided: If this should be the case, I dare say the reasons will be well considered before a plan is adopted; which, whatever advantages of Œconomy it may promise—in an eventual disappointment, may be productive of ruinous consequences. For my own part—I confess I should be cautious of admitting the supposition that the War will terminate without another desperate effort on the part of the enemy.
The Speech of the Prince, & the debates of his Ministers have very little the aspect of peace; and if we reflect, that they are subsequent (as I apprehend they must have been) to the events, on which our hopes appear to be founded—they must seem no bad argumts of a determination in the British cabinet to continue the War. Tis true, whether this be the determination or not, tis a very natural policy that every exertion should be made by them to be in the best condition to oppose thier enemies, and that there should be every appearance of vigor and preparation—But if the Ministry had serious thoughts of making peace, they would hardly insist so much as they do—on the particular point of prosecuting the American War. They would not like to raise & inflame the expectations of the People on this subject, while it was secretly their intention to disappoint them.
In America, every thing has the complexion of a continuance of the War. The operations of the enemy in the Southern States do not resemble a transient incursion, but a serious conquest. At their posts in this quarter, every thing is in a state of tranquility, and indicates a design, at least, to hold possession. These considerations joined to the preceeding—The infinite pains that are taken to keep up the Spirits of the disaffected and to assure them of support & protection—& several other circumstances, trifling in themselves but powerful when combined—amount to no contemptable evidence that the contest is not so near an end, as we could wish.
I am fully sensible of many weighty reasons on the opposite side; but I do not think them sufficiently conclusive to destroy the force of what has been suggested, or to justify the sanguine inferences many seem inclined to draw.
Should the Court of Britain be able to send any reinforcements to America the next campaign, and carry on offensive operations; and should we not take some effectual means to recruit our batalions—when we shall have detached the force necessary to act decisively against the Indians—and the remaining drafts shall have returned home—the force which remains for our defence will be very inconsiderable indeed—We must then on every exigency have recourse to the Militia, the consequence of which, besides weakness and defeat in the field, will be double or treble the necessary expence to the public. To say nothing of the injury to agriculture which attends calling out the Militia on particular emergencies & at some critical Seasons, they are commonly twice as long coming to where they are wanted & returning home, as they are in the field; and must of course for every days real service receive two or three days pay, & consume the same proportion of provisions.
When an important matter is suspended for deliberation in Congress, I should be sorry that my sollicitude to have it determined, should contribute to a premature decision. But when I have such striking proofs of public loss & private discontent from the present management of the clothing department—when accts, inadmissible if any system existed, frequently remind me of the absolute necessity of introducing one—When I hear as I often do, of large importations of cloathing which we never see—of quantities wasting and rotting in different parts of the Country, the knowledge of which reaches me by chance—When I have reason to believe that the money which has been expended for cloathing the Army, if judiciously laid out, & the Cloaths regularly issued, would have effectually answered the purpose—And when I have never till now seen it other wise than half naked. When I feel the perplexity and additional load of business thrown upon me by the irregularity in this department—and by applications from all parts of the Army for relief—I cannot forbear discovering my anxiety to have some plan decided for conducting the business hereafter, in a more provident & consistent manner. If the one I proposed to the Committee does not coincide with the Sentiments of Congress, I should be happy some other could be substituted—With the greatest respect I have the honr to be Yr Excelly’s Most Obt & Hbe Servt
Go: Washington 